Citation Nr: 1702914	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-26 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for bilateral hand arthritis.

3.  Entitlement to service connection for bilateral knee arthritis.

4.  Entitlement to service connection for low back arthritis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a prostate disability to include benign prostatic hypertrophy (BPH).

7.  Entitlement to service connection for a right hand nerve disability.

8.  Entitlement to a rating in excess of 10 percent for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to October 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011, and February and August 2013 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The February 2013 rating decision granted service connection for tinea pedis, rated 0 percent, effective from October 2010.  A July 2015 rating decision increased the rating for tinea pedis to 10 percent (also from October 2010).  In September 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  At the hearing the Veteran identified providers he believed to have treatment records pertinent to his claims.  Following the hearing he provided authorizations for the records to be secured and waivers of Agency of Original Jurisdiction (AOJ) initial consideration of such evidence.  Records from those providers were received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of service connection for a prostate disorder and regarding the rating for tinea pedis are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An ankle injury in service is not shown and an ankle disability was not manifested in service or for many years thereafter; there is no probative evidence that any such disability may be etiologically related to the Veteran's service.   

2.  A hand disability, to include arthritis, was not manifested in service or for many years thereafter, and there is no probative evidence indicating that any such disability may be etiologically related to the Veteran's service.   

3.  Arthritis of a knee was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that such disability may be etiologically related to the Veteran's service.

4.  A low back disability, to include arthritis, was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that the Veteran has a low back disability that is related to his service.

5.  Hypertension was not manifested in service or for many years thereafter, and there is no probative evidence indicating that such disease may be etiologically related to the Veteran's service.

6.  A right hand nerve disability was not manifested in service or for many years thereafter, and there is no probative evidence indicating that the Veteran's right carpal tunnel syndrome may be etiologically related to his service.




CONCLUSIONS OF LAW

1.  Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Service connection for bilateral hand arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Service connection for bilateral knee arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Service connection for low back arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  Service connection for right hand nerve disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), and VA and private medical records have been secured.  As there is no evidence that any of the claimed disabilities addressed on the merits below may be related to his service, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)), and examinations to secure medical opinions in the matters are not necessary.  At the September 2016 hearing before the undersigned, the Veteran testified that he was treated by private providers for various related complaints.  Following the hearing he submitted authorizations for VA to secure the private records.  Thereafter, the records were sought, and those available were entered into the Veteran's record with waivers of AOJ initial consideration.  No further pertinent records that are available have been identified.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires  a RO official or Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the September 2016 videoconference hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate these claims (evidence of a nexus to service).  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
The Veteran's STRs are silent for complaints or findings pertaining to the ankles, hands, knees, low back, hypertension, and/or a right hand nerve disability.  A September 1957 report of medical history notes that the Veteran denied high blood pressure, arthritis, neuritis and a bone/joint deformity.  On the September 1957 service separation examination, the heart and vascular system, and the musculoskeletal system and spine were normal; neurologic evaluation was normal; blood pressure was 102/64.

In February 2009 it was noted that the Veteran had a history of high blood pressure and osteoarthritis.  In December 2009, the assessments were hypertension, right hand neuropathy, possible carpal tunnel syndrome, low back pain and right knee pain.  In January 2010 he was seen for right hand and wrist pain.  The assessment was right hand and wrist tenosynovitis.  When he was seen in April 2010, surgery for carpal tunnel syndrome was to be scheduled.  

VA outpatient treatment records show that in September 2010, it was noted that the Veteran had a past medical history of a herniated disc, and had undergone bilateral knee surgery.  In January 2011, it was noted that X-rays showed degenerative joint disease of the knees.  In March 2011, he stated he fell and injured his left hand two months earlier; X-rays were negative; a contusion was noted.  In April 2012 he complained of left ankle pain that had been present for many years.  He said it had been treated with injections.

VA outpatient treatment records show that in July 2014, it was noted that the Veteran had a long history of right knee pain due to osteoarthritis.  The next month he underwent a right total knee arthroplasty.  

During the September 2016 videoconference hearing before the undersigned, the Veteran testified that he injured his back and ankles in service climbing up a hill, but did not seek treatment for the injuries.  He claimed that cold weather he experienced in Korea caused nerve damage to his right hand.  He testified that a physician told him that that his knee problems could have been caused by carrying weapons up hills during service.  He stated that following service he sought treatment for the claimed disabilities.  He could not recall the names of the doctors who had reportedly treated him for back complaints in the 70's.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (to include hypertension and arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension and arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As was noted above, the Veteran's STRs are silent for complaints or findings pertaining to any of the disabilities for which the Veteran seeks service connection.  He denied having elevated blood pressure, arthritis, neuritis and a bone/joint deformity on September 1957 separation examination.  Physical examination at that time showed no pertinent abnormality.  Such findings are inconsistent with a claim that during service he sustained low back and ankle injuries that resulted in chronic disabilities.  

That none of the claimed disabilities was manifested in service or for many years thereafter is inconsistent with any claim that they had their onset in service and have persisted since, and service connection for the disabilities under such theory of entitlement is not warranted.  As there is no evidence that hypertension or arthritis of the hands, knees or low back was manifested in service or in the first postservice year, service connection for such disabilities on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

The Board notes that the Veteran's September 2011 substantive appeal states that he was treated for his ankles during service; however, his STRs do not show such treatment (and it was not noted in medical history reported on service separation).  Furthermore, the report of such treatment is inconsistent with the Veteran's testimony at the September 2016 hearing indicating conceded that he had not received any treatment for such injury during service.  The Board finds that the contemporaneous records and Veteran's sworn testimony outweigh in probative value the statement on the substantive appeal and that that statement lacks credibility.  

Subsequent to the hearing, the Veteran furnished the names of two private providers of his treatment.  Records were sought from those two providers, but the only relevant evidence in those received was evidence confirming he has BPH (which is discussed in the remand below).  The Veteran has not provided any evidence that relates any of the disabilities addressed on the merits herein to his service.  The etiologies of these claimed disabilities (of the ankles, arthritis, hypertension, and a right hand nerve disability, that each, if shown, became manifest many years after service) are medical questions beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and therefore his opinion in the matter is not probative evidence.  He has not presented any medical opinion or literature evidence supporting that any of the claimed disabilities may be related to his strenuous duties of his service or harsh conditions in service, as alleged.  

As there is no competent evidence that an ankle disability; bilateral hand, bilateral knee, and low back arthritis; hypertension, or a right hand nerve disability may be etiologically related to the Veteran's service, the preponderance of the evidence is against these claims.  Accordingly, the appeals in these matters must be denied.


ORDER

The appeals seeking service connection for a bilateral ankle disability, bilateral hand arthritis, bilateral knee arthritis, low back arthritis, hypertension, and a right hand nerve disability are denied.

REMAND

The Veteran's STRs show that during service he was seen for a urethral discharge, which was treated with penicillin (suggesting a urinary tract infection).   He testified at the Board hearing that he had urinary frequency in service.  Private and VA postservice medical records show that the Veteran was seen for genitourinary (GU) system complaints, was found to have BPH, and underwent a transurethral resection of the prostate.  The record reasonably raises a question of whether or not the Veteran's current prostate disability may be related to the GU complaints treated in service.  He has not been afforded a VA examination to address that matter; such examination is necessary.

The Veteran also seeks an increased rating for his service-connected tinea pedis.  During the September 2016 videoconference hearing he Veteran testified that his last VA examination to assess this disability was in 2013, and that it has increased in severity in the interim.  A review of the record found that in fact, he was afforded a VA skin examination in February 2015.  Regardless, it is now two years since that examination was conducted, and in light of the allegation of worsening a contemporaneous examination to assess the disability is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for a prostate disability after service (records of which may be available, but remain outstanding) and all evaluations and treatment he has received for tinea pedis since 2016, and to submit authorizations for VA to secure any private records of such evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified. 

2.  Thereafter, AOJ should also arrange for a skin examination of the Veteran to assess the current severity of his tinea pedis.  The Veteran's record (to include any records received pursuant to the development requested above) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all findings regarding the nature and extent of the disability, and its treatment required in detail.  The examiner should elicit from the Veteran an account of the functional impairment he experiences from the disability, and should comment regarding whether or not the Veteran's report is consistent with the disability picture presented on examination/shown by the record. 

3.  The AOJ should also arrange for the Veteran to be examined by a urologist to ascertain the likely etiology of his current prostate disability.  The Veteran's record (to include any records received pursuant to the development sought in #1, above, must be reviewed by the examiner.  Based on examination and interview of the Veteran, and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) the Veteran's prostate disability.

(b) Please identify the likely etiology of the prostate disability diagnosed on examination (or any shown by the record, to include BPH).  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to the Veteran's service, to include as being related to the GU complaint/infection for which he was treated in service)?

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).1. 


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


